Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification mentions “American Heart Association (AHA) segmental model”, the entire disclosure does not provide any detail with respect to the above-mentioned term, no context is provided and the disclosure is inadequate to provide proper antecedent basis for the claim limitation.  For example, it is not clear if an AHA segmental model mentioned in the specification and recited in the claims is “the only” model available in the art and it is well known and practiced.  Since no context is provided, it is not clear to the examiner.  For the record, an AHA segmental model will be treated as “admitted prior art”.  
Claim Objections
Claims 4-5 are objected to because of the following informalities:
The limitation “a volume of an American Heart Association (AHA) segmental model” lacks context.  See objection to the specification above.  For purpose of prior art consideration, the term “American Heart Association (AHA) segment model” is construed as admitted prior art well known and practiced.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 13-18, 34, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20190164291 A1) in view of Richter et al. (US 20200245960 A1).
Regarding claim 1,  Wang teaches a system comprising: at least one storage device including a set of instructions, and at least one processor in communication with the at least one storage device (Fig. 2, 202-2, para [0244]; “the data in the storage modules may be rendered by a corresponding data processer after receiving an rendering instruction”; see also para [0269]); wherein when executing the set of instructions, the at least one processor is directed to cause the system to perform operations including (see para [0245]; “the rendering task of the CPU and the GPU may be separated and executed in different control threads in order to balance the load of rendering task and optimize the performance of system”): obtaining an image representing a region of interest (ROI) of an object (see para [0304]; “In step 2502, an ROI may be selected”), the ROI including two or more sub-regions (see para [0098]; “an image segmentation (or “recognition,” “classification,” “extraction,” etc.) may be performed to establish a realistic subject model by dividing or partitioning a medical image into one or more sub-regions” see also para [0038]; “Partitioning a region of interest into three regions, a first region, a second region, and a third region”), the image being generated based on imaging signals corresponding to the ROI (see para [0049]; “The first image may be a binary image that is generated based on an ROI of a first CT image”); for each of the two or more sub-regions of the ROI, determining a threshold based on the average value (see para [0124]; “the parameters may include a first threshold, a second threshold, and a boundary threshold”), the thresholds of at least two of the two or more sub-regions being different (see para [00125]; “The first threshold may be set as 80 HU and the second threshold may be set as 305 HU”); identifying target elements in the image based on the thresholds of the two or more sub-regions (see para [0174]; “the first region may be determined as a target tissue (e.g., a bone tissue), merely by way of example, for a binary image, the first region may be constituted by all pixels whose value is 1”), the quantitative index of each of the target elements being equal to or larger than the threshold of the corresponding sub-region (see para [0297]; “For example, the CT value of bones may be equal or less than 1000 HU, the CT value of soft tissues may range from 20 to 70 HU, the CT value of water may be 0, or ranging from −10 HU to 10 HU” see also para [00125]; “The first threshold may be set as 80 HU and the second threshold may be set as 305 HU”). 
However, Wang does not teach as further claimed, but Richter et al. teach determining an average value of quantitative indexes associated with elements in the image corresponding to a first region of the ROI (see Fig. 4, para [0303]; “quantification technologies of the present disclosure can be used as a basis for providing automated quantitative assessment of abnormal PyL™-PSMA uptake in bone and local lymph (i.e., lymph nodes localized within and/or in substantial proximity to a pelvic region of a patient)” see also para [0225]; “For example, an average, a median, a total, a maximum, etc. intensity within a specific volume may be computed and used for quantification”); assigning a presentation value to each of at least some of the target elements based on the average value and the quantitative index of the each target element (see para [0196]; “determine a value that represents a likelihood that the voxel lies within a region of the 3D image that corresponds to a representation of a particular organ or tissue of the subject”); and generating a presentation of the image based on the presentation values (see para [0020]; “wherein the 3D anatomical image comprises a graphical representation of tissue (e.g., soft-tissue and/or bone) within the subject”).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date to the claimed invention to incorporate the teaching as taught by Richter in order to improve upon automated analysis of medical imaging studies and communication of those results, diagnoses, prognoses, treatment recommendations, and associated risks to a patient. (see para [0010]).
Regarding claim 2, the rejection of claim 1 is incorporated herein.  Wang in the combination further teach wherein the ROI includes a volume of interest (VOI) (see para [0015]; “In particular, in addition to detecting target VOIs corresponding to specific target tissue regions in which cancerous lesions may occur, additional target VOIs corresponding to reference tissue regions are also detected”).  
Regarding claim 3, the rejection of claim 1 is incorporated herein.  Wang in the combination further teach wherein the image includes a plurality of two-dimensional (2D) image slices (see para [0046]; “The second region may be the highlighted part of each 2D slice of the first CT image corresponding to the first region spatially”).  
Regarding claim 4, the rejection of claim 3 is incorporated herein.  Wang in the combination further teach, wherein each of the plurality of 2D image slices includes a target area corresponding to the ROI (see para [0173]; “determine one or more ROIs wherein a lung may locate; the coarse segmentation block may be configured or used to perform a coarse segmentation of the lung, acquiring one or more target regions”); and wherein the at least one processor is further directed to cause the system to perform at least one of the following operations including: determining a second region in at least one of the plurality of 2D image slices (see para [0046]; “The second region may be the highlighted part of each 2D slice of the first CT image corresponding to the first region spatially”), the second region including at least a portion of the target elements (see para [0021]; “The target region may be divided into a central region, and a boundary region surrounding the central region”). 
Richter et al. in the combination further teaches determining a first ratio between an area of the second region and an area of the target area of the at least one of the plurality of see para [0313]; “In certain case, a ratio may be preferable and can be computed by dividing the weighted sum by the total 3D volume of the particular region (e.g., in the PET image). Weighting summed hotspot volumes by LPS, as opposed to, for example SUV or normalized SUV is advantageous since it PSMA expression in the form of (normalized) SUV values may not relate to aggressiveness of the disease in a linear fashion. That is, for example, it is not a given that a hotspot with an intensity of 100 represents a lesion is five times worse than one represented by a hotpot having an intensity of 20. Calculating the LPS score and weighting hotspots by the LPS score provides a scale to compare different hotspots”).  
Regarding claim 5, the rejection of claim 4 is incorporated herein.  Wang in the combination further teach wherein the presentation includes an illustration of at least one of the second region, the target area, the third region, the ROI,  the first ratio, the second ratio, the third ratio, and the AHA segmental model (see para [0180]; “For illustration purposes, in some embodiments of the present disclosure, one or more ROIs, wherein a tumor locate, may be detected or recognized in step 902”,  see also para [0313]; “In certain case, a ratio may be preferable and can be computed by dividing the weighted sum by the total 3D volume of the particular region (e.g., in the PET image). Weighting summed hotspot volumes by LPS, as opposed to, for example SUV or normalized SUV is advantageous since it PSMA expression in the form of (normalized) SUV values may not relate to aggressiveness of the disease in a linear fashion. That is, for example, it is not a given that a hotspot with an intensity of 100 represents a lesion is five times worse than one represented by a hotpot having an intensity of 20. Calculating the LPS score and weighting hotspots by the LPS score provides a scale to compare different hotspots”).
Regarding claim 6, the rejection of claim 3 is incorporated herein.  Wang in the combination further teach wherein the presentation includes at least one of the plurality of 2D image slices that includes an illustration of presentation values of the target elements within the at least one 2D image slice (see para [0343]; “FIG. 23 is an illustration of rendering tissues by way of an iterative rendering method” see also para [0344]; “The pixel values of the 2D image may correspond to those of each 2D slice of the first image”).  
Regarding claim 7, the rejection of claim 1 is incorporated herein.  Wang in the combination further teach wherein the at least one processor is further directed to cause the system to perform the operations including: determining a standard deviation of the quantitative indexes associated with the elements in the image corresponding to the first region of the VOI, and the threshold of each of the two or more sub-regions of the ROI is determined based further on the standard deviation (see para [0077]; “wherein the set of 3D anatomical images has a mean x-dimension, a mean y-dimension, and a mean z-dimension, at least one of which (the mean x-, mean y-, or mean z-dimension) having a standard deviation at least 3% of the corresponding mean [e.g., at least one of which (the mean x-, mean y-, or mean z-dimension) having a relative standard deviation of at least 3%, at least 5%, at least 10%, at least 15%, or at least 20%]”).  
Regarding claim 8, the rejection of claim 1 is incorporated herein.  Wang in the combination further teach wherein the presentation value of one of at least some of the target elements is a color value (see para [0253]; “The tolerance range may be corresponding to the difference of a color value or a position of the voxel. For example, the voxels with an adjacent position and have a color value below the tolerance range may be regarded as belonging to a same component”).  
Regarding claim 9, the rejection of claim 1 is incorporated herein.  Wang in the combination further teach wherein the first region of the ROI includes normal tissue within the ROL (see para [0259]; “the embodiments may also be used to some complex scenarios such as identifying some tissues with similar gray values (e.g., a lung and a heart) or some tissues coupled to each other while has different functions (e.g., a liver, a pancreas and a gallbladder)”).  
Regarding claim 10, the rejection of claim 1 is incorporated herein.  Richter et al. in the combination further teach wherein the threshold for each of the two or more sub-regions of the ROI relates to a physiological condition of the ROL (see para [0202]; “Functional images reflect physiological properties and activity in a subject”).   
Regarding claim 13, the rejection of claim 1 is incorporated herein.  Wang in the combination further teach wherein the presentation includes a three-dimensional (3D) model corresponding to at least a portion of the ROL (see para [0314]; “The image acquisition module 2601 may be configured to acquire images including 2D image, 3D image, binary images generated based the 2D images or 3D images. The distribution module 2602 may be configured to partition an ROI into three regions, a first region, a second region, and a third region”).  
Regarding claim 14, the rejection of claim 13 is incorporated herein. Wang in the combination further teach wherein the 3D model includes an illustration of presentation values of at least a portion of the at least some target elements (see para [0180]; “For illustration purposes, in some embodiments of the present disclosure, one or more ROIs, wherein a tumor locate, may be detected or recognized in step 902”).  
Regarding claim 15, the rejection of claim 1 is incorporated herein.  Wang in the combination further teach wherein the image includes one or more computed tomography (CT) images or magnetic resonance (MR) images (see para [0175]; “The image may be a CT image, an MR image, an Ultrasound image, a PET image, or the like, or any combination thereof”).  
Regarding claim 16, the rejection of claim 1 is incorporated herein.  Wang in the combination further teach wherein the ROI includes at least a part of a heart of the object (see para [0259]; “The embodiments may also be used to some complex scenarios such as identifying some tissues with similar gray values (e.g., a lung and a heart)”).  
Regarding claim 17, the rejection of claim 1 is incorporated herein.  Wang in the combination further teach wherein the quantitative index associated with the element includes signal intensity of the imaging signal associated with the element (see para [0297]; “For example, the CT value of bones may be equal or less than 1000 HU, the CT value of soft tissues may range from 20 to 70 HU, the CT value of water may be 0, or ranging from −10 HU to 10 HU” see also para [00125]; “The first threshold may be set as 80 HU and the second threshold may be set as 305 HU”.  CT values are signal intensities of various elements discussed).
  	Regarding claim 18, the scope of claim 18 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here.
Regarding claim 34, the rejection analysis of claim 17 is equally applicable here.
Regarding claim 52, the scope of claim 52 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here (see also para [0017]; “a non-transitory computer-readable storage medium may include at least one set of instructions for determining a signal representation of a subject in MRI” of Richter et al.)

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20190164291 A1) in view of Richter et al. and further in view of Kimura (US 20170164908 A1). 
Regarding claim 11, the rejection of claim 1 is incorporated herein.  Wang in the combination further teach wherein the identifying the target elements in the image includes: determining candidate elements in the image (see para [0015]; “In particular, in addition to detecting target VOIs corresponding to specific target tissue regions in which cancerous lesions may occur, additional target VOIs corresponding to reference tissue regions are also detected”), the quantitative index corresponding to each of the candidate elements being equal to or larger than the threshold of the corresponding sub-region (see para [0037]; “In certain embodiments, step (i) comprises using one or more thresholds [e.g., comparing intensities of voxels in the 3D functional image with the one or more thresholds (e.g., wherein the one or more thresholds comprises a plurality of region-specific thresholds, each used for a specific sub-set of the one or more 3D volumes identified within the 3D functional image)]”), dividing the candidate elements into one or more groups based on the locations of the candidate elements in the image (see para [0313]; “In certain case, a ratio may be preferable and can be computed by dividing the weighted sum by the total 3D volume of the particular region (e.g., in the PET image). Weighting summed hotspot volumes by LPS, as opposed to, for example SUV or normalized SUV is advantageous since it PSMA expression in the form of (normalized) SUV values may not relate to aggressiveness of the disease in a linear fashion”), determining whether the count of candidate elements in the group exceeds a count threshold; and in response to determining that the count of candidate elements in the group exceeds the count threshold, determining the candidate elements in the group as the target elements (see para [0285]; “In the regions that remain after the background exclusion process, a simple threshold (e.g., a SUV of 3) in conjunction with a lesion classification algorithm can be employed to find hotspots within the relevant tissue regions. The classification algorithm may be used as a simple check to confirm the hotspots position and to compare the intensity in the hotspot's neighborhood. If the hotspot is part of a larger hotspot and is located on the edge of a body part (e.g. a rib close to the liver), the lesion may be classified as noise and excluded”).  
However, the combination of Wang and Richter et al. as a whole does not teach as further claimed, but Kimura teaches a count of candidate elements in each of the one or more groups; for each of the one or more groups (see para [0032]; “Further, for example, another method has been proposed by which MBs are analyzed by using Susceptibility Weighted Imaging (SWI). However, according to this method, because the quantity of MBs is counted and organized into a table for each of the functional regions of the brain” the MBs are indicating candidate elements). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date to the claimed invention to incorporate the teaching as taught by Kimura in order for a user to easily observe MBs with respect to three-dimensional image data (see para [0032]).
Regarding claim 12, the rejection of claim 1 is incorporated herein.  Wang in the combination further teach wherein the assigning the presentation value to each of at least some of the target elements based on the average value and the quantitative index of the each target element includes: determining a difference between the average value and the quantitative index corresponding to the each target element (see para [0087]; “For instance, an average intensity projection method, a Maximum Intensity Projection (MIP) method, or the like may be used”) see also para [0099]; “the output function 353 detects the region of an MB or a calcification site in the position designated by the operator and further measures the signal intensity and the volume of the detected region. For example, as the signal intensity of the detected region, the output function 353 measures an average value or a maximum value of the signal intensities of the voxels included in the region”); and determining the presentation value of the each target element based on the difference, wherein target elements whose differences are within a same range are assigned a same presentation value (see para [0106]; “For instance, the output function 353 may output the numerical values representing the measured results by using a color-coded scheme, so that the viewer is able to recognize, by color, the numerical values representing the measured results”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475.  The examiner can normally be reached on Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668